Reed, J.
Plaintiff brought an action for divorce in the district court of Linn county, on the ground of abandonment. He has filed in this court an abstract, which contains the petition and evidence introduced on the trial, and the order of the court dismissing the petition. The record also shows that the original notice was served by publication in a newspaper published in the county. What purports to be a notice of appeal is also set out in the abstract; but there is no evidence in the record that this notice was ever served, either on the defendant or the clerk; nor is there any averment in the abstract that it was served. An appeal to this court can be taken only by serving a written notice upon the adverse party, or his attorney, and the clerk. Code, secs. 3178, 3179. The service of such notice is essential to give this court jurisdiction of the cause, and the facts essential to jurisdiction must be shown by the record. As it does not appear that an appeal has been perfected in the case, the only action we can take in it is to strike it from the docket. Dismissed.